DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, the claim recites “two magnets respectively mounted in or on the two temple arm pieces and respectively adjacent to the two hinges” which recites a relative/subjective term (MPEP 2173.05(b)) whereby the magnets are “adjacent” the hinges.  The term “adjacent to the hinge” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds are unclear since it those of ordinary skill in the art would fail to understand where along the temple a magnet can be located so as to be “adjacent” to a hinge or conversely, “not adjacent” to the hinge.  The proximity of the magnet to hinge appears subjective to the practitioner of the invention.
	As will be understood by Examiner, so long as the magnets are on/in the temple and the temple is attached to the hinge, such magnets are “adjacent” the hinges.
	Claims 2-4 are rejected as dependent upon claim 1.
	As to claim 5, the claim recites “the first and second temple arm pieces respectively including first and second magnets adjacent to hinges…” which recites a relative term (MPEP 2173.05(b)) whereby the magnets are “adjacent” the hinges.  The term “adjacent to the hinge” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds are unclear since it those of ordinary skill in the art would fail to understand where along the temple a magnet can be located so as to be “adjacent” to a hinge or conversely, “not adjacent” to the hinge.  The proximity of the magnet to hinge appears subjective to the practitioner of the invention.
	As will be understood by Examiner, so long as the magnets are on/in the temple and the temple is attached to the hinge, such magnets are “adjacent” the hinges.
	As to claim 6, the claim depends on claim 5 which requires placing the safety glasses on a surface, claim 6 specifies the surface is machinery, but then also requires the safety glasses to be worn by an operator/user which is confusing as to what infringes the claim.  Are the glasses on a surface or being worn by an operator?  Are the glasses first placed on a surface, and then removed and worn?  For purposes of compact prosecution, since claim 6 requires the glasses to be on a surface of machinery (from claim 5), Examiner understands so long as the glasses are placed on a surface or worn by operator, claim 6 is met.
	Claims 6-10 are rejected as dependent upon claim 5.
	As to claim 9, the claim recites “for a safe operation of the power tool”, which is a subjective term (MPEP 2173.05(b)).  Specifically, Applicant’s specification fails to detail what constitutes “safe” operation of a power tool and thus the metes and bounds are subjective to the practitioner of the invention since the metes and bounds rely on the opinion of a practitioner of the invention.
		
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-8, 10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Zargari (US 10,634,931; of record).
	As to claim 1 (as understood), Zargari teaches a safety glasses system comprising a frame-lenses assembly (Zargari Fig. 6 - 9), two temple arm pieces (Zargari Fig. 1 - 9, 2), two hinges respectively attaching the temple arm pieces to the frame-lenses assembly (Zargari Fig. 7 - 19), two magnets respectively mounted in or on the temple arm pieces and respectively adjacent to the two hinges so that the two magnets remain separated from each other while the temple arm pieces are opened and closed (Zargari Fig. 3 - 4, Fig. 4 - 4; col. 5:5-15; Fig. 1; Fig. 2 - as shown, magnets at/in temples are spaced apart when open (Zargari Fig. 1) and closed (Zargari Fig. 2); as consistent with USC 112b interpretation, magnets being on ear ends are still “adjacent” to the hinges, however magnets are also adjacent to hinges during closing - e.g. left temple magnet is “adjacent” to right temple hinge when closed, and vice versa).
	As to claim 2, Zargari teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Zargari further teaches the two magnets are positioned such that surfaces of the two magnets respectively lie in two separated areas of a plane when the temple arm pieces are folded toward the frame (Zargari Fig. 6).	
	As to claim 3, Zargari teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Zargari further teaches one or more tabs, each of the one or more tabs having a magnetically active layer and a fastener layer (Zargari Fig. 4 - 3, 8, 7; col. 4:29-34; Fig. 6 - 12, 13, 14, 15; col. 4:42-61), the fastener layer being configured to adhere to a surface that is not magnetically active (Zargari Fig. 3 - 6, 8; col. 4:22-28; Fig. 6 - 14, 15; col. 4:42-61).
	As to claim 5 (as understood), Zargari teaches a method for securing safety glasses, the method comprising closing first and second temple arm pieces of the safety glasses (Zargari Fig. 6), the first and second arm pieces (Zargari Fig. 1 - 9, 2) respectively including first and second magnets adjacent to hinges that connect the first and second temple arm pieces to a frame-lens assembly of the safety glasses (Zargari Fig. 3 - 4, Fig. 4 - 4; col. 5:5-15; Fig. 1; Fig. 2 - as shown, magnets at/in temples are spaced apart when open (Zargari Fig. 1) and closed (Zargari Fig. 2); as consistent with USC 112b interpretation, magnets being on ear ends are still “adjacent” to the hinges, however magnets are also adjacent to hinges during closing - e.g. left temple magnet is “adjacent” to right temple hinge when closed, and vice versa) and the closing of the temple arm pieces presenting a magnetic pole of the first magnet outward from the first temple arm piece and presenting a magnetic pole of the second magnet outward from the second temple arm piece (Zargari Fig. 6), and with the first and second arms pieces closed, placing the safety glasses so that the first magnet and second magnet respectively adhere to two separated magnetically active areas on a surface (Zargari Fig. 6).
	As to claim 6 (as understood), Zargari teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Zargari further teaches the surface is a surface of machinery (Zargari Fig. 6 - 11) and/or Zargari further teaches an operator wearing the safety glasses while operating machinery (Zargari Fig. 1; Fig. 2).
	As to claim 7, Zargari teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Zargari further teaches placing of the safety glasses positions the safety glasses on machinery in a location where the safety glasses are in a line of sight from a position of a user approaching the machinery for use (Zargari Fig. 6).
	As to claim 8, Zargari teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Zargari further teaches the surface is a non-magnetic surface (Zargari Fig. 6 - 11, 12, 13, 14, 15; col. 4:42-61), and the method further comprising adhering one or more tabs to the surface (Zargari Fig. 6 - 12, 13; col. 4:42-61), the one or more tabs including the magnetically active areas (Zargari Fig. 6 - 12, 13; col. 4:42-61).
	As to claim 10, Zargari teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Zargari further teaches the surfaces is on one of a toolbox (Zargari Fig. 6 - 11).

Claims 1-8, 10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Sabia et al. (US 6,616,274 - Sabia; of record).
	As to claim 1, Sabia teaches a safety glasses system (Sabia Figs. 1, 2, 3, 7) comprising a frame-lens assembly (Sabia Fig. 1 - 32), two temple arm pieces (Sabia Fig. 1 - 50, 59, 53, 62), two hinges respectively attaching the temple arm pieces to the frame lens assembly (Sabia Fig. 1 - 65), two magnets respectively mounted in or on the two temple arm pieces and respectively adjacent to the two hinges so that the two magnets remain separated from each other while the temple arm pieces are opened and closed (Sabia Fig. 1 - 59, 50, 56, 65 - temple arm piece being 50+59; frame being 35).
	As to claim 2, Sabia teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Sabia further teaches the two magnets are positioned such that surfaces of the two magnets respectively lie in two separated areas of a plane when the temple arms are folded forward (Sabia Fig. 2 - 56).
	As to claim 3, Sabia teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Sabia further teaches one or more tabs, each of the one or more tabs having a magnetically active layer and a fastener layer (Sabia Fig. 3 - 26; Fig. 5 - 26, 78, 79; col. 4:55-64; Fig. 7 - 26A, 30, 79; col. 6:1-10), the fastener layer being configured to adhere to a surface that is not magnetically active (Sabia Fig. 3 - 26; col. 4:55-64).
	As to claim 4, Sabia teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Sabia further teaches the fastener comprises doubled side tape (Sabia col. 4:59-60).
	As to claim 5, Sabia teaches a method for securing safety glasses, the method comprising closing first and second temple arm pieces of the safety glasses (Sabia Fig. 2 - 50, 59, 53, 62), the first and second temple arm pieces respectively including first and second magnets adjacent to hinges that connect the first and second temple arm pieces to a frame-lens assembly of the safety glasses (Sabia Fig. 1 - 59, 50, 56, 65; col. 4:42-44 - temple arm piece being 50+59; frame being 35), and the closing of the temple arm pieces presenting a magnetic pole of the first magnet outward from the first temple arm piece and presenting a magnetic pole of the second magnet outward from the second temple arm piece (Sabia Fig. 2 - 56), and with the first and second arm pieces closed, placing the safety glasses so that the first magnet and the second magnet respectively adhere to two separated magnetically active areas (Sabia Fig. 3 - 26; Fig. 5 - 26, 78; Fig. 7 - 26A, 30; col. 4:55-63).
	As to claim 6, Sabia teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Sabia further teaches the surface is a surface of machinery (Sabia Fig. 3 - 80, 26), and wherein the method further comprises an operator wearing the safety glasses while operating the machinery (Sabia Fig. 3 - glasses to be worn when operating computer machine).
	As to claim 7, Sabia teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Sabia further teaches placing of the safety glasses positions the safety glasses on the machinery in a location where the safety glasses are in a line of sight from a position of a user approaching the machinery for use (Sabia Fig. 3 - 26).
	As to claim 8, Sabia teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Sabia further teaches the surface is a non-magnetic surface (Sabia Fig. 3 - 80), and the method further comprises adhering one or more tabs to the surface (Sabia Fig. 3 - 26), the one or more tabs including the magnetically active areas (Sabia Fig. 3 - 26; Fig. 5 - 78; col. 4:55-63; Fig. 7 - 26A, 30; col. 6:1-10).
	As to claim 10, Sabia teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Sabia further teaches the surface is a power tool (Sabia Fig. 3 - computer (80)).

Claims 1-4 are rejected under 35 U.S.C. 102(a1) as being anticipated by Pullen (Detachable 360deg "Mag-Lights" for Workshop Glasses [Magnetic Lights])1.
	As to claim 1, Pullen teaches a safety glasses system comprising a frame-lens assembly, two temple arm pieces, two hinges respectively attaching the temple arm pieces to the frame lens assembly, two magnets respectively mounted in or on the two temple arm pieces and respectively adjacent to the two hinges so that the two magnets remain separated from each other while the temple arm pieces are opened and closed (Pullen - min: 0:02 - 1:22; min: 0:37, 0:48, 0:54;  - showing magnets (A) affixed to temples adjacent the hinges which remain separated with temples opened/closed; see figures below).	

    PNG
    media_image1.png
    568
    849
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    561
    760
    media_image2.png
    Greyscale

	As to claim 2, Pullen teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Pullen further teaches the two magnets are positioned such that surfaces of the two magnets respectively lie in two separated areas of a plane when the temple arm pieces are folded toward the frame (Pullen - min: 0:37, 0:54).
	As to claim 3, Pullen teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Pullen further teaches one or more tabs (Pullen - min: 0:31), each of the one or more tabs having a magnetically active layer and a fastener layer (Pullen - min: 0:31), the fastener layer being configured to adhere to a surface that is not magnetically active (Pullen - min: 0:31).
	As to claim 4, Pullen teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Pullen further teaches the fastener layer comprises a layer of adhesive (Pullen - min: 0:13 - Sugru).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zargari as applied to claim 5 above, and further in view of Stumpy Nubs Woodworking (Table Saw Safety Tips You Forgot about (or Never Knew); herein Stumpy)2.
	As to claim 9, Zargari teaches all the limitations of the instant invention as detailed above with respect to claim 5, but doesn’t specify removing the safety glasses from the surface of the power tool and using the safety glasses for a safe operation of the power tool.  In the same field of endeavor Stumpy teaches removing safety glasses from a table saw and wearing them for safe operation (Stumpy - min: 4:49 - 5:00).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention since, as taught by Stumpy, removing safety glasses from a surface and wear them in order to safely operate machinery (Stumpy - min: 0:00 - 12:15).
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sabia as applied to claim 5 above, and further in view of Stumpy (cited above).
	As to claim 9, Sabia teaches all the limitations of the instant invention as detailed above with respect to claim 5, but doesn’t specify removing the safety glasses from the surface of the power tool and using the safety glasses for a safe operation of the power tool.  In the same field of endeavor Stumpy teaches removing safety glasses from a table saw and wearing them for safe operation (Stumpy - min: 4:49 - 5:00).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to remove safety glasses from a surface and wear them in order to safely operate machinery (Stumpy - min: 0:00 - 12:15).



Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pullen (cited above) in view of Myers (Stow Safety Glasses in Plain Sight)3.
	As to claim 5, Pullen teaches a method for securing safety glasses comprising closing first and second temple arm pieces of the safety glasses (Pullen - min: 0:34), the first and second temple arm pieces respectively including first and second magnets adjacent to hinges that connect the first and second temple arm pieces to a frame-lens assembly of the safety glasses (Pullen - min: 0:02 - 1:22; min: 0:37, 0:48, 0:54;  - showing magnets (A) affixed to temples adjacent the hinges), and the closing of the temple arm pieces presenting a magnetic pole of the first magnet outward from the first temple arm piece and presenting a magnetic pole of the second magnet outward from the second temple arm piece (Pullen - min: 0:37), and adhering the two separate magnets to two separated magnetically active areas (Pullen - min: 0:07, 0:49-0:55), however Pullen does not specify placing the safety glasses on a surface with the first and second arm pieces closed.  
	In the same field of endeavor Myers teaches closing first and second arm pieces of eyewear and magnetically attaching them to a surface (Myers - page 1; see below).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to secure magnetic safety glasses to a surface since, as taught by Myers, it is well known in the art for stowing safety glasses near machines which require the use of safety glasses to operate (Myers - pages 1, 2).


    PNG
    media_image3.png
    436
    624
    media_image3.png
    Greyscale


	As to claim 6, Pullen in view of Myers teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Myers further teaches the surface is a surface of machinery (Myers page 1), and Myers further teaches an operator wearing the safety glasses while operating the machinery (Myers pages 1-2).
	As to claim 7, Pullen in view of Myers teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Myers further teaches placing of the safety glasses positions the safety glasses on machinery in a location where the safety glasses are in a line of sight from a position of a user approaching the machinery for use (Myers page 1).
	As to claim 8, Pullen in view of Myers teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Pullen further teaches the surface is a non-magnetic surface (Pullen - min: 0:31), and the method further comprises adhering one or more tabs to the surface (Pullen min: 0:31), the one or more tabs including the magnetically active areas (Pullen - min: 0:31).
	As to claim 9, Pullen in view of Myers teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Myers further teaches the surface comprises a surface of a power tool (Myers page 1), the method further comprising an operator removing the safety glasses from the surface of the power tool and using the safety glasses for a safe operation of the power tool (Myers pages 1-2).
	As to claim 10, Pullen in view of Myers teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Myers further teaches the surface is a power tool (Myers page 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 23, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Pullen, Jude. “Detachable 360deg ‘Mag-Lights’ for Workshop Glasses [Magnetic Lights].” YouTube, YouTube, 14 June 2015, https://www.youtube.com/watch?v=vUjDFl83ww0.
        2 StumpyNubsWorkshop. “Table Saw Safety Tips You Forgot about (or Never Knew).” YouTube, YouTube, 31 Jan. 2019, https://www.youtube.com/watch?v=qSbS5zhH7cE&amp;t=388s.
        3 Myers, Jon. “Stow Safety Glasses in Plain Sight.” Wood, WOOD Magazine Staff, 20 Nov. 2017, https://www.woodmagazine.com/woodworking-how-to/shop-tips/stow-safety-glasses-in-plain-sight.